Title: From James Madison to Carlos Martínez de Yrujo, 15 January 1806
From: Madison, James
To: Yrujo, Carlos Martínez de


                    
                        Copy.
                        Sir,
                        Department of State 15 January 1806
                    
                    In Consequence of the just Objections, which your Conduct had furnished against your Continuance here, as the Organ of Communication on the Part of His Catholic Majesty, it was signified at Madrid, in the Month of April last, through the Mission of the United States there, that the Substitution of another was desired by the President. In Reply it was intimated by Mr. Cevallos; that as you had yourself expressed a Wish and obtained Permission to return to Spain, the Purpose might be accomplished without the Necessity of a Recall, and that such a Change in the Mode would be agreeable to your Government. In a Spirit of Conciliation the Arrangement proposed by Mr. Cevallos was admitted, and it was not doubted, that it would without Delay have been carried into Effect. It is seen therefore not without Surprize, that at this late Day, you should have repaired to the Seat of Government, as if nothing had occurred rendering such a step improper. Under these Circumstances, the President has charge⟨d⟩ me to signify to you, that your remaining a⟨t⟩ this Place is dissatisfactory to him, and that altho’ he cannot permit himself to insist on your Departure from the U.States during an inclement Season, he expects it will not be unnecessarily postponed, after this Obstacle sh⟨all⟩ have ceased.
                    I am charged by the President⟨,⟩ at the same Time, to let it be fully

unders⟨tood⟩ that the Considerations; which have led to this Explanation, being althogether personal, they are perfectly consistent with the ready Admission of a Successor, and with all the Attention which can be due to whatever Communications His Catholic Majesty may please to make with a view to cultivate Harmony and Friendship between the Two Nations. I have the Honor to be &c.
                    
                        (Signed) James Madison
                    
                